 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDVincent J. Miller and Ferdinand Leardi d/b/a Biltwell TrailerCompanyandLocal 596, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Independent.Case No. I-CA-1564.December 19, 1958DECISION AND ORDEROn July 31, 1958, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent has engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'Pursuant to Section 3(b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case toa three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The' rulings are hereby affirmed.2The Board has considered theIntermediate Report, the exceptions and the brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with certain additions 3ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Vincent J.Millerand Ferdinand Leardi d/b/a Biltwell Trailer Company, itsofficers; agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Local 596, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, Independent, as exclusive representative of the em-ployees in the unit described in the Intermediate Report.'The Respondent's request for oral argumentis hereby denied as, in our opinion, therecord, exceptions,and brief adequately present the issues and positions of the parties.aWe find no meritin the Respondent's contention that the Trial Examiner at the hear-ing and inthe IntermediateReport demonstrated bias and prejudice against the Respond-ent.SeeLinton-Summit Coal Company, Inc.,120 NLRB 346,footnote 2.3 The Respondent contends in challengingthe Union's majority that (1) the six dis-chargeeswere temporary employees,and (2)three otherindividuals-Frank Alkins,Elwood Richards,and Peter Tyre]-were supervisors as definedin the Act.As to (1),there is no evidence in the recordto establishthat the dischargees were temporary ratherthan permanent employees.As to (2),we find it unnecessary to pass upon the super-visory status of Alkins,Richards,and Tyrelbecause it is clear from the record that theUnion represented a sufficient number of other individuals to constitute an employeemajority.122 NLRB No. 70. BILTWELL TRAILER COMPANY607(b)Discouraging membership in Local 596 or in any other labororganization of their employees by discharging or refusing to rein-state or in any other manner discriminating against employees inregard to hire or tenure of employment or any term or conditionof employment.(c)Interrogating employees concerning their union membershipand in any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 596 or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof mutual aid or protection as guaranteed in Section 7 of the Act,or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as author-ized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Upon request, bargain collectively with Local 596 as theexclusive representative of all employees in the appropriate unit, andembody any understanding reached in a signed agreement.(b)Offer the discharged employees immediate and full rein-statement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay theymay have suffered by reason of the discrimination against them, inthemanner set forth in the section in the Intermediate Reportentitled "The Remedy."(c)Upon request, make available to the Board or itsagents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due and theright of reinstatement under the terms of this Order.(d)Post at Respondent's premises in Philadelphia, Pa., copiesof the notice attached to the Intermediate Report marked "Ap-pendix A."4Copies of said notice, to be furnished by the RegionalDirector for the Fourth Region, shall,, after being duly signed byRespondent, be posted by Respondent immediately upon receiptthereof, and be maintained by it for a period of sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable4 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken to insure that such notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Fourth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges filed by Local 596, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Inde-pendent,' the General Counsel of the National Labor Relations Board issued acomplaint dated March 7, 1958, against Vincent J. Miller and Ferdinand Leardid/b/a Biltwell Trailer Company, herein collectively called Respondent,allegingthat Respondent has engaged in unfair labor practices affecting commerce withinthemeaning of Section 8(a)(1), (3), and (5) and Section 2(6) and (7) of theLaborManagement Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the complaint and charges were duly served upon Respondent, inresponse to which Respondent filed an answer denying the unfair labor practicesalleged.Pursuant to notice, a hearing was held on April 1 and 2, 1958, in Philadelphia,Pa., before the duly designated Trial Examiner.All parties were represented atthe hearing and were given full opportunity to examine and cross-examine wit-nesses and to introduce evidence bearing on the issues; they werealso givenopportunity for oral argument at the close of the hearing and to file briefs as well.Upon the entire record in this case, and upon observation of the demeanor ofwitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a partnership engaged in the manufacture of boat trailers inPhiladelphia, Pa.In 1957, Respondent's out-of-State sales exceeded $50,000. Ifind that Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal 596, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Independent, is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe General Counsel alleges and I find that all employees at Respondent'sPhiladelphia place of business, including drivers, but excluding office clericalemployees, guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.There were 12 employees in this unit on May 10, 1958.2Teamsters Joint Council No. 53, herein called the Joint Council, conducted anorganizing drive in the spring of 1957. Joseph Sanders, a member of Local 596,isan organizer for the Joint Council's organizing committee; at Sanders' solicita-tion,9 of Respondent's 12 employees signed cards on or about May 7, 1957,reading as follows:'The original charge was filed by this organization before its disaffiliation from theAFI CTO. SeeLouisiana Creamery, Iac.,120 NLRB 170.2 1 find that Frank Alkins, Elwood Richards, and Peter Tyrel were supervisors at thattime within the meaning of the Act. Alkins was in charge of welding operations on theday shift, Tyrel had charge of assembly operations, and Richards was in sole charge ofthe nightshift.Theseforemen hadauthority to recommend hire and fire of employees. BILTWELL TRAILER COMPANY609TEAMSTERS JOINT COUNCIL NO. 53ORGANIZING COMMITTEEI,the undersigned, hereby make application for the membership in theI.B. T. C. W. and H. of A., and I hereby designate the Teamsters Joint Coun-cilNo. 53 Organizing Committee as my exclusive representative for the purposeof collective bargaining with my Employer with respect to wages, hours, andworking conditions.1hereby authorize the said Organizing Committee initsdiscretion to transfer my membership to any Local Union affiliated withthe I. B. T. C. W. and H. of A.On Friday morning, May 10, 1957, Respondent Miller received the followingMay 8 letter from Louis Bertucci, president of Local 596:LOCAL 596, AFFILIATED WITH INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, EASTERN CONFERENCE OF TEAMSTERS, ANDTEAMSTERS JOINT COUNCIL NO. 53, 1174 NORTH THIRD STREET,PHILADELPHIA 23, PENNSYLVANIA, LOUIS BERTUCCI, PRESIDENTBILT-WELL TRAILER CO.8406 Lyons Ave.Phila., Penna.GENTLEMEN: This is to advise you that the Garage Parking and ServiceStation Employee's Union Local 596 affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers of AmericaA.F. of L. represents a majority of your employees and we wish to sit downat your earliest convenience to negotiate a Contract in regards to wages,hours and working conditions.Please call this office within the next three days to set a time and placefor thismeeting.Miller called Bertucci the same morning he received this letter and Bertuccisaid he would call back shortly. Bertucci did not do so, whereupon after an in-terval of approximately 1 hour, Miller testified that he convened his employeesin the shop and read Bertucci's letter to them.Miller testified that he then askedthemen "if this was their wishes" and that he inquired "which ones joined theUnion" and "which ones did not join the Union."Nine of the twelve employeesinformedMiller that they had joined the Union.3The three employees whoadvisedMiller that they had not joined the Union were Hubert Simmons, CharlesGieder, and Benjamin Sokowski.Miller4 approached employee William J. Thomas during that day and he askedwhether Thomas had joined the Union.Thomas said he had, whereupon Millersaid, according to Thomas' credible testimony, "You know that will cost you yourjob."When Miller handed Thomas his final check at the end of that day, Millertold Thomas, "See if the Union can get you a job making that much. And getout and don't come back no more."Millermade a similar inquiry of employeeSamson Logan that day, according to Logan's credible testimony.Logan toldMiller he had joined the Union, whereupon Miller said he would lay off Logantemporarily until he,Miller, "gets this Union matter straightened out."UponMiller's inquiry, also that same day, and after first telling Miller that he had notjoined the Union, employee DeWitt Jones informed Miller that he had done so.Miller then told Jones, according to Jones' credible testimony, that "at 5:30, you'refired."Jones replied that "if I am fired at 5:30, I might as well be fired now,because I ain't going to do no work."Miller told Jones to get out and to returnfor his money at 5:30.When Jones returned, Miller asked him, "How do youwant your pay, physically or mentally?"That same day, May 10, Miller terminated six of the employees who had in-formed him of their union membership and the dischargees thereupon advisedUnion Organizer Sanders to this effect.On Monday, May 13, the Union estab-lished and maintained a picket line at Respondent's plant and continued suchactivity for about 6 weeks.5On various occasions during the course of thepicketing,Miller told Sanders and another union organizer, Edward Carroll, that'The cards of eight of these nine were received in evidence.4I do not credit Miller's general denial that he had individual conversations withemployees concerning the Union.5 RespondentMiller addressed vulgar. remarks with most offensive gestures to thepickets on the first day; It serves no purpose to recite such obscenities here.505395-59-vol. 12240 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would move from Philadelphia before recognizing and negotiating with theTeamsters.Miller also told employee DeWitt Jones, who was picketing at thetime, that he would close up and move from Philadelphia"before the Unionwould get in"and that "this Teamsters'Union wasn'tany good and that he didn'twant anything to do with them because they were goons.""If it were any otherUnion," Miller continued,"you might have a chance."Miller further told Jonesthat Jones would still be working for Respondent if "I [Jones]kept my nose clean."The original unfair labor practice charges in this matter were filed on May 14,1957, and charged,among other things, that Respondent had discriminatorilydischargedDeWitt Jones and five other employees.Miller told Jones sometimelater that"itmight be worth $50" to Jones if Jones"washed [his]hands of thismatter," referring to the instant action. Jones told Miller to give him "$25 nowand $25 later";Miller did not give anything to Jones.On either this or anotheroccasion when Miller was speaking to some of the alleged discriminatees,Millerstated that"the most he would give us [the discriminatees]to withdraw our state-ments was$50"; the record does not disclose the full conversation on this occasionor how the conversation arose.B. DiscriminationThe answer filed in this case asserts that the termination of the six employees"was in the normal course of business because of cessation of orders requiringRespondent'sproductivity."At the hearing Respondent Miller added still anotherreason for the discharges by testifying that Respondent discharged all six men forincompetency as well. In the latter connection,Miller testified that he and hissupervisors had reprimanded each of the six employees and had told them theywould be laid off if their work did not meet Respondent's standards.The dischargees were comparatively new employees,with seniority rangingfrom 3 to 13 days as of May 10.6They were not engaged in skilled work.William Thomas was under Foreman Alkins'supervision during his 13 days withRespondent.According to Alkins, some days Thomas'work was satisfactory andother days it was not.Alkins further testified that he had asked Miller to speaktoThomas at the outset of Thomas'employment in regard to "bouncing thetrailers up and down."Charles Gieder, a rank-and-file employee,testified that heshowed Thomas how to clean trailers.Gieder and Benjamin Sokowski,anotherrank-and-file employee,testified that Thomas did not perform this job satisfactorilyand that they complained to Miller on such account.Thomas denied beingcriticized about his work.Bernard Collins began working on Wednesday,May 8, and was released May 10.Respondent offered no specific testimony regarding Collins.Samson Logan had been in Respondent'semploy for 7 days when he wasreleased.He was an assembler under Foreman Alkins.Alkins testified that hehad observed the work to be too "heavy"for Logan,and the record establishesthatLogan had so informed some of his fellow employees and told them he"might quit"for such reason.Respondent offered no other specific testimonyregarding Logan.Randall Carson had 6 days'seniority.Respondent offered no specific evidencerespecting Carson except that Carson'sapplication for State unemployment com-pensation states that he was unemployed for "lack of work/laid off."DeWitt Jones and Percy Maddry each had 9 days'seniority.The only specifictestimony adduced by Respondent regarding them was that of rank-and-file em-ployee Sokowski to the effect that Jones and Maddry"banged up"trailerswhilestacking them.Miller had told Jones during the latter'semployment,"Do morework and less talk."Respondent Miller testified that he hired two or three employees on Wednesday,May 8,and that when he did so he informed the new employees that they wouldreplace two employees whom he would let go.Miller testified that he did nothave any particular two employees in mind at the time and that he would notknow until Friday; he elsewhere testified that he had made arrangements byTuesday, May 7, to lay off a certain group of employees;another time he testifiedthat it was not until Thursday,May 9, that he had made up his mind to lay offthe six alleged discriminatees.Foreman Alkins testified, on the other hand, thathe knew the week before that the new employees would be laid off, that he wasconsulted"most of the time" in such connection, and that such practice wasfollowed as to all the alleged discriminatees in this case.Upon cross-examination,6 The record does not establish a seniority practice. BILTWELL TRAILER COMPANY611Alkins testified that he could recall being consulted concerning only one of thesix dischargees.Respondent had as many as 15 employees(excluding supervisors)theweekbefore the discharges herein,and the record shows this to have been the employ-ment peak.It is recalled that one of the alleged reasons for the terminations wasseasonal decline.On the other hand, Foreman Frank Alkins testified that Re-spondent'sbusiest season was from March until August, and Miller testified, asstated above,that he hired two or three new employees the same week as thedischarges.Respondent witness Charles Gieder testified that Respondent was busyat that particular period and the record also shows that Respondent hired otheremployees in the following months.C. Refusal to bargainRespondent asserted at the hearing that one of its reasons for refusing to recog-nize the Union was its belief that the Union would not honor in good faith anyagreements reached with it.Respondent Miller testified that the only reason hedid not recognize the Union as the bargaining representative was that he wassatisfied,as a result of his May 10 poll, that the Union did not represent amajority.His testimony,in explanation,was that he had already determined toterminate six of the men who said they were union members and that this wouldhave left only a minority of the remaining employees.ConclusionsIt is clear,without further discussion or recapitulation,thatRespondent's re-sponse to the Union'srequest for recognition was to interrogate the employeesand then discharge a substantial number of the union members, thus seeking todestroy the Union's majority status.By so interrogating employees in this contextand by advising employees they were being discharged and had been dischargedfor reasons of union membership,Respondent has violated Section 8(a)(1) of theAct; and by discharging employees because of their union membership,Respondenthas also violated Section 8(a)(3) and(1) of the Act.Harlan B. Browning et al.d/b/a Cottage Bakers,120 NLRB 841;Gebhardt Chili Powder Company,12QNLRB 1502; E.V. Prentice Machine Works,Inc.,120 NLRB 417.Respondent advances as a legal argument the fact that the employees had des-ignated the Joint Council as bargaining representative and that there has been nodesignation of Local 596,the charging union herein.Respondent further contendsin effect that there was a question concerning the identity of the bargaining repre-sentative in view of the fact that the Teamsters Joint Council had apparently beenengaging in a citywide organizational campaign with the IAM.The designationcards signed by employees authorized the Joint Council to transfer the signatories'membership to any Teamsters Local, and the recital of the facts herein disclosesno confusion by Respondent Miller in this connection.Indeed,Millermade itperfectly clear that Respondent'sactions were taken because the employees wereaffiliatedwith the Teamsters,of which affiliation his employees had advised himat his own instance.I conclude that Teamsters Local .596 represented a majority of Respondent'semployees in an appropriate bargaining unit on May 8 and 10, 1957, and thatRespondent did not have a good-faith doubt of such status. I further concludethat, by attempting to destroy such statutory bargaining status, as recounted above,Respondent has violated Section 8(a)(5) and(1)of the Act.Cottage Bakers,Gebhardt Chili Powder,andPrenticeMachine Workscases,supra.?IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce amongthe several States and such of them as have been found to constitute unfair laborpractices,tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.7 Respondent filed a representation petition in Case No. 4-RM-244 on May 14, 1957,after having discharged the six employees.The Regional Director determined that furtherproceedingswere not warranted on such petition.Respondent'scontention respectingsuch petition is groundless.There also is no merit in Respondent's contention respectinga then contemporaneous case under Section 8(b)(4)(A) of the Act. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.I shall recommend, among other things, that the Respondent offer the afore-mentioned employees immediate and full reinstatement to their former or sub-stantially equivalent positions8 without prejudice to their seniority or other rightsand privileges and make them whole for any loss of pay resulting from thediscrimination against them, by paying each one a sum of money equal to theamount he would have earned from the date of his discharge to the date of offerof reinstatement, less his net earnings,9 to be computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289,291-294.Earnings in one quarter shall have no effect upon the back-pay liabilityfor any other such period. It will also be recommended that the Respondentmake available to the Board, upon request, payroll and other records to facilitatechecking the back pay due.F.W. Woolworth Company, supra.The unfair labor practices engaged in by Respondent are of such a characterthat in order to insure the employees their full rights guaranteed by the Act itwill be recommended that Respondent cease and desist from in any manner inter-fering with, restraining, and coercing its employees in their right to self-organization.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of the Act.2.Local 596 is a labor organization within the meaning of Section 2(5) of theAct.3.All employees at Respondent's Philadelphia place of business, includingdrivers, but excluding office clerical employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since May 8, 1957, Local 596 has been and it continues to bethe exclusive bargaining representative of all employees in the above-describedunit for the purpose of collective bargaining within the meaning of Section 9(a)of the Act.5.By failing and refusing to bargain with Local 596 since May 10, 1957, asthe exclusive representative of the employees in their aforestated unit, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By discriminatorily discharging the aforementioned employees Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.7.By interrogating employees concerning their union membership and by statingitwas taking and had taken economic reprisal for such reason, Respondent hasengaged and is engaging in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]8 The Chase National Bank of the City of New York,65 NLRB 827.O Crossett Lumber Company,8 NLRB 444, 497-498.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discharge or otherwise discriminate against our employees-because of membership or other activities in behalf of Local 596, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Independent.WE WILL NOT interrogate employees concerning their union membership.WE WILL bargain collectively upon request with Local 596 as the exclusiverepresentative of all our employees, with respect to rates of pay, wages, hours LOCAL 392, tNITED ASSOCIATIONOF JOURNEYMEN,ETC.613of employment,and other conditions of employment,and if an understandingis reached,embody such understanding in a signed agreement.WE WILL reinstate and make whole the following employees for any loss ofpay suffered by them as a result of our discrimination against them:Randall CarsonSamson LoganBernard CollinsPercy MaddryDeWittJonesWilliam ThomasAll our employees are free to become or remain members of Local 596 or anyotherlabor organization or to refrain from such membership,except to the extentthat this right may be affected by an agreement authorized by Section-8(a)(3) ofthe Act.VINCENTJ.MILLER and FERDINAND LEARDId/b/a BILTWELL TRAILER COMPANY,Employer.Dated-------------------By-------------------------------------------(Vincent J.Miller)Dated-------------------By-------------------------------------------(FerdinandLeardi)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Local 392, UnitedAssociation of Journeymen and Apprenticesof thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIOandMorton H. BakerandSchenley Distillers,Inc., Partyto the ContractSchenleyDistillers,Inc.andLocal 392, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industryof the UnitedStates and Canada,AFL-CIO.Cases Nos. 9-CB-804 and 9-CA-1045.December 19, 1958DECISION AND ORDEROn October 25, 1956, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondents had engaged in certain unfair laborpracticesand recommending that they cease and desist therefromand takecertain affirmative action as set forth in the copy of the Inter-mediateReport attached hereto.He also found that the Re-spondent Union had not engaged in certain other practicesallegedin the complaint.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by theTrial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner with the following modificationsand additions.122 NLRB No. 61.